DETAILED ACTION

This office action is in response to Remarks and Amendments filed October 14, 2021 in regards to a non-provisional application filed October 10, 2017 with no further claims to priority.  Claims 1-11 and 13-20 have been elected without traverse.   Claim 12 has been withdrawn as non-elected.  Claims 1, 10, 11, 13, 18, and 20 have been amended. Claims 6 and 9 have been cancelled without prejudice. Claims 1-5, 7-8, 10-11, and 13-20 are currently being examined.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 7-8, 10-11, and 13-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-5, 7-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Ukidwe et al. (US 2016/0160032 A1).
Ukidwe et al. disclose poly(vinyl acetal) resin compositions for use as polymer interlayers wherein Ukidwe et al. disclose the poly(vinyl acetal) resins of poly(vinyl n-butyral) (PVB), poly(vinyl i-butyral) (PViB), and 50/50 blends of PVB/PViB which are loaded with 20 phr of the plasticizer, triethylene glycol bis(2-ethylhexanoate) (3GEH) yielding plasticized poly(vinyl acetal) resins possessing glass transition temperatures (Tg) of 46°C - 52°C. Ukidwe et al. disclose the residual hydroxyl content of resins of 9.1 to 18.7 wt.% and residues of 2-ethylhexanaldehyde (2EHCHO) of 17-49 wt.%.  
However, Ukidwe et al. do not teach or fairly suggest the claimed interlayer comprising a resin layer comprising a poly(vinyl acetal) resin and a plasticizer wherein the poly(vinyl acetal) resin has a hydroxyl content of at least 24 wt.% and comprises at least 10 wt.% of residues of iso-butyraldehyde or pivaldehyde based on the total weight of aldehyde residues.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763